Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 3/01/2022. 

Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Erin E. Bryan at 508 735-9508 on 6/03/2022.

Claim 1 has been re-written as follows:
A composition comprising a modified polyribonucleotide, wherein the modified polyribonucleotide comprises an untranslated region derived from a cytochrome b-245 alpha polypeptide gene, wherein the untranslated region comprises (a) a 5’ untranslated region comprising the nucleotide sequence SEQ ID NO: 14 or a sequence having 1 to 4 substitutions in comparison to SEQ ID NO: 14, and/or (b) a 3’ untranslated region comprising the nucleotide sequence SEQ ID NO: 15 or a sequence having 1 to 7 substitutions in comparison to SEQ ID NO: 15, wherein upon translation the modified polyribonucleotide yields an ABCA3 protein, a functional fragment thereof, or a functional homolog thereof.


In Claim 2, the phrase “within cells of the subject” is replaced with “within cells of a subject”.

Claim 7 is cancelled.
Claim 10 is cancelled.

Claim 11 has been re-written as follows:
The composition of claim 1, wherein the modified polyribonucleotide further comprises a 3’ or 5’ noncoding region flanking the untranslated region derived from a cytochrome b-245 alpha polypeptide gene, wherein the noncoding region aids in enhanced expression of the ABCA3 protein, a functional fragment thereof, or a functional homolog thereof in cells.

Claim 26 is cancelled.
Claim 29 is cancelled.

Claim 34 has been re-written as follows:
The composition of claim 1, wherein the modified polyribonucleotide comprises the 5’ untranslated region and the 3’ untranslated region.

Claim 35 is cancelled.

Claim 37 has been re-written as follows:
A method of treating a disease or condition associated with an ABCA3 defect or malfunction of the eye comprising administering to a subject in need thereof a composition of claim 1.

3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a modified polyribonucleotide that translates into an ABCA3 protein, wherein the modified polyribonucleotide comprises  untranslated regions derived from a cytochrome b-245 alpha polypeptide gene comprising the nucleotide sequence SEQ ID NO: 14 or a sequence having 1 to 4 substitutions in comparison to SEQ ID NO: 14, and/or the nucleotide sequence SEQ ID NO: 15 or a sequence having 1 to 7 substitutions in comparison to SEQ ID NO: 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 1, 2, 6, 8, 11, 14, 16, 17, 23-25, 31, 32, 34, 36, and 37 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633